Citation Nr: 0812051	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disabilities.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In July 2005, the veteran provided testimony at a hearing 
before a hearing officer at the Baltimore RO.  A transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder indicates that the veteran's service 
treatment records were lost during his participation in 
Operation Enduring Freedom in Afghanistan.  The National 
Personnel Records Center (NPRC) was able to procure records 
from the Defense Personnel Records Image Retrieval System 
(DPRIRS), but they do not contain any findings referable to 
the claimed disabilities and contain essentially no medical 
records for the period after the veteran's examination for 
entrance into service.

During his hearing in July 2005, the veteran testified that 
he received treatment during service for his claimed 
disabilities at Camp Pendleton Naval Hospital, Camp Forester 
Naval Center in Okinawa, Japan, 22 Area Branch Medical 
Station, and 29 Palms California Base.  The hearing officer 
stated that the RO would contact these facilities and attempt 
to obtain records of the veteran's treatment.  While the 
claims folder contains an October 2007 note that such 
development should be attempted, there is no indication that 
such requests for records were made.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In addition, the Board is aware that in situations where the 
veteran's service treatment records are unavailable, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule. See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the 
veteran should be provided a VA examination to determine the 
nature and etiology of the veteran's claimed disabilities.   

In his initial claim for VA benefits the veteran reported 
that he had had knee disabilities since 1999.  VA treatment 
records also show current treatment for knee complaints.  An 
examination is needed to obtain an opinion as to whether the 
current knee disabilities were incurred in service.

The veteran has also reported a back disability in service, 
and VA treatment records show current complaints referable to 
the low back.  Given the missing service treatment records 
and the low threshold for getting an examination under the 
VCAA, an examination is needed to determine whether there is 
a current back disability related to service.

Based on the foregoing, this case is REMANDED to the RO or 
the AMC in Washington, DC, for the following actions:

1.  The AOJ should contact Camp Pendleton 
Naval Hospital, Camp Forester Naval 
Center in Okinawa, Japan, 22 Area Branch 
Medical Station, and 29 Palms California 
Base and request all available records of 
the veteran's treatment.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current knee or low back 
disability.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After physically examining the veteran, 
the examiner should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any current knee or low back 
disability had its onset in service or is 
otherwise the result of a disease or 
injury in service.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service medical records, 
and that the veteran's reports must be 
considered.  

The rationale for any opinions should 
also be provided.

3.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, before the case is returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



